Citation Nr: 9907244	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel










INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO decision which denied service connection 
for  a psychiatric disorder (including schizophrenia and an 
affective disorder).  In a letter dated in January 1999, 
received by the Board in February 1999, the veteran revoked 
his power of attorney to the American Legion and indicated he 
wanted his case decided without representation.


REMAND

The veteran's service medical records show that in October 
1977 it was noted that he had multiple somatic complaints, 
from dandruff to stomachache, and the impression was 
hypochondriasis.  An April 1978 service personnel record 
shows that he was not recommended for a Good Conduct Medal at 
service separation because he displayed an apathetic attitude 
toward his military duties and his behavior was highly 
unprofessional.  The May 1978 service separation examination 
shows a normal psychiatric system.  The veteran was released 
from active duty in June 1978.  The first post-service 
medical evidence of a psychiatric disorder is dated in March 
1988, almost 10 years after service, when the veteran was 
noted to have anxiety.  Medical records from April 1988 to 
March 1998 show different psychiatric diagnoses, including 
variously diagnosed psychoses.  

In a February 1997 letter, the director of Bertie County 
Rural Health Association, Meredith R. Anthony, M.D., opined 
that the apathetic and hypochondriacal behavior in service 
represented the onset of schizoaffective disorder.  The 
doctor indicated he based his opinion on service records, a 
March 1991 decision of the Social Security Administration 
(SSA) which awarded disability benefits, treatment records 
from Bertie Memorial Hospital, employment records, and 
patient consultation.  Only some of the records mentioned by 
Dr. Anthony are currently in the claims folder (e.g., partial 
SSA records).

The file shows that the veteran's claim for service 
connection for a psychiatric disorder is well grounded, 
meaning plausible, and there is a further VA duty to assist 
him in developing the evidence pertinent to his claim.  Under 
the circumstances of this case, the duty to assist includes 
obtaining additional post-service records and providing the 
veteran with a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Green v. Derwinski, 1 
Vet.App. 121 (1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990). 

Thus the case is  remanded for the following:

1.  The RO should directly contact the 
Social Security Administration (SSA) and 
obtain complete medical and other records 
considered by the SSA in awarding 
disability benefits to the veteran, and a 
copy of the SSA decision awarding such 
benefits.

2.  The RO should contact Dr. Anthony at 
Bertie County Rural Health Association, 
Inc., and obtain copies of all of the 
veteran's clinical records as well as any 
other medical and employment records used 
by Dr. Anthony in forming his opinion 
regarding the etiology of the veteran's 
psychiatric disorder.  Dr. Anthony should 
also provide the RO with information 
regarding his medical specialty.  

3.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
other sources of examination or treatment 
for a psychiatric disorder or substance 
abuse since his release from active duty 
in June 1978.  The RO should then obtain 
copies of the related medical records 
that are not already on file.

4.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
determine the nature and etiology of his 
psychiatric disorder.  The claims folder 
must be made available to and reviewed by 
the doctor in conjunction with the 
examination.  All psychiatric disorders 
should be diagnosed.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the doctor should give a 
medical opinion, with full rationale, as 
to the etiology and date of onset of all 
current chronic psychiatric disorders, 
including whether they are related to the 
findings in the service records.  The VA 
examiner should specifically comment on 
the opinion provided by Dr. Anthony.

Thereafter, the RO should review the claim for service 
connection for a psychiatric disorder.  If the claim is 
denied, the veteran should be issued a supplemental statement 
of the case and given an opportunity to respond, and then the 
case should be returned to the Board.



		
	L. W. TOBIN	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


